Title: To Benjamin Franklin from John Franklin, 2 September 1754
From: Franklin, John
To: Franklin, Benjamin


Dear Brother
Boston Sepr 2d 1754
This may serve to Lett you Know that I expected to hear Complaints from Philadelphia of hot wether since we had hear about the Time of your Date about 10 Days of your ordinary sumer wether i.e. hot and moist which occasiond abundence of Complaints Like the Important subject of your Last.
Haveing some faith in Blanchards Remedea for the stone I had about a twelvemonth since spoke to a Gentelman to send for it for me and on Receiveing the Advertiser that you sent me I wrote to Mr. Collinson your Frind that If he thought from the Experience had of it in London it would be servisable in my disorder to procure and send it me, but this morning Mr. Williams Tells me that I have Got it Come in the ship that Came in on Saturday which when I wrote Mr. Collinson I did not Expect. If these Come to hand before you Leive Home have ocesion to write and have oppertunity Give him a hint that he may Refrain sending it; it will be some Considerable Time before a ship Goes from hence.
My wife and the Gerles Joine In Lov to you and sister and my wife perticulirly Thanks sister for her Letter and the perticuler Account it Contains of Mr. Whitefield with which shee has Entertaind severell of his and her frinds. I suppose youl meet these on the Rhoad If you Come out at the Time sister writes.
I am your affectionate Brother
John Franklin
PS The Enclosd is for Mr. Beachams son who he hears is sick. He’d be obligd to you to forward it as Directed as soon as you Can.
 Addressed: To  Benjamin Franklin Esq  Postmr  Philadelphia
